SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16704 PROVIDENCE AND WORCESTER RAILROAD COMPANY (Exact name of registrant as specified in its charter) Rhode Island 05-0344399 (State or other jurisdiction of I.R.S. Employer Identification No. incorporation or organization) 75 Hammond Street, Worcester, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (508) 755-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer (do not check if a smaller reporting company)¨ Smaller reporting companyx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May9, 2011, the registrant has 4,8260,17 shares of common stock, par value $.50 per share, outstanding. PROVIDENCE AND WORCESTER RAILROAD COMPANY Index to Quarterly Report on Form 10-Q Part I – Financial Information Item 1 – Financial Statements (Unaudited): Condensed Balance Sheets – March31, 2011 (Unaudited) and December31, 2010 3 Condensed Statements of Operations – Three Months Ended March31, 2011 and 2010 (Unaudited) 4 Condensed Statements of Cash Flows – Three Months Ended March31, 2011 and 2010 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6-9 Item 2–Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-13 Item 3 –Quantitative and Qualitative Disclosures about Market Risk 14 Item 4 – Controls and Procedures 14 Part II – Other Information: Item 5Reports on Form 8-K 15 Item 6Exhibits 15 Signatures 16 2 Part I – Financial Information Item 1.Financial Statements PROVIDENCE AND WORCESTER RAILROAD COMPANY CONDENSED BALANCE SHEETS (Unaudited) (Dollars in Thousands Except Per Share Amounts) ASSETS MARCH 31, DECEMBER 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $115 in 2011 and 2010, respectively Materials and supplies Note receivable, current 97 Prepaid expenses and other current assets Deferred income taxes Total Current Assets Note receivable, less current portion Property and Equipment, net Land Held for Development Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Borrowings under line of credit $ $ Current portion of long term debt 81 — Accounts payable Accrued expenses Total Current Liabilities Long term debt, net of current portion — Deferred Income Taxes Deferred Grant Income Other 40 40 Commitments and Contingencies Shareholders’ Equity: Preferred stock, 10% noncumulative, $50 par value; authorized, issued and outstanding 640 shares in 2011 and 2010 32 32 Common stock, $.50 par value; authorized 15,000,000 shares; issued and outstanding 4,825,998 shares in 2011 and 4,822,650 shares in 2010 Additional paid-in capital Retained earnings Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of the condensed financial statements. 3 PROVIDENCE AND WORCESTER RAILROAD COMPANY CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in Thousands Except Per Share Amounts) Three Months Ended March 31, Revenues: Operating Revenues $ $ Other Income Total Revenues Operating Expenses: Maintenance of way and structures Maintenance of equipment Transportation General and administrative Depreciation Taxes, other than income taxes Car hire, net Employee retirement plans 58 58 Track usage fees Total Operating Expenses Loss before Income Taxes ) ) Income Tax Provision (Benefit) ) Net Loss ) ) Preferred Stock Dividends 3 3 Net Loss Attributable to Common Shareholders $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) Weighted-Average Common Shares Outstanding For basic For diluted The accompanying notes are an integral part of the condensed financial statements. 4 PROVIDENCE AND WORCESTER RAILROAD COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in Thousands) Three Months Ended March 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from (used in) operating activities: Depreciation Amortization of deferred grant income ) ) Deferred income taxes provision (benefit) ) Share-based compensation 94 Increase (decrease) in cash from: Accounts receivable ) ) Materials and supplies — 81 Prepaid expenses and other current assets Accounts payable and accrued expenses 90 46 Net cash flows used inoperating activities ) ) Cash flows from Investing Activities: Purchase of property and equipment ) ) Proceeds from note receivable 18 — Net cash flows used in investing activities ) ) Cash Flows from Financing Activities: Borrowings under line of credit — Borrowings under long term debt Dividends paid ) ) Issuance of common shares for stock options exercised and employee stock purchases 48 17 Net cash flows from financing activities Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures: Cash paid during year for interest $
